__________










EQUITY TRANSFER AGREEMENT










Among each of

:





CHIMEX HONGKONG INCORPORATED LIMITED
and VASCORE SCIENTIFIC CO., LTD.





And:



MIV THERAPEUTICS, INC.




And:



VASCORE MEDICAL (SUZHOU) CO., LTD.






MIV Therapeutics, Inc.
#1 - 8765 Ash Street, Vancouver, British Columbia, Canada, V6P 6T3

__________

 



--------------------------------------------------------------------------------

          



EQUITY TRANSFER AGREEMENT


THIS EQUITY TRANSFER AGREEMENT

is made and dated for reference as at June 15, 2006, as fully executed on this
5th day of September, 2006.



AMONG EACH OF:

CHIMEX HONGKONG INCORPORATED LIMITED

, of E-Building, #35 Xingnan Road, Wuzhong District, Suzhou, China ("Chimex");
and



VASCORE SCIENTIFIC CO., LTD.

, of E-Building, #35 Xingnan Road, Wuzhong District, Suzhou, China ("Vascore
Scientific");



(Chimex and Vascore Scientific being, collectively, the "Transferors");

AND:

MIV THERAPEUTICS, INC.

, of #1 - 8765 Ash Street, Vancouver, British Columbia, Canada, V6P 6T3



(the "Transferee");

AND:

VASCORE MEDICAL (SUZHOU) CO., LTD.

, of E-Building, #35 Xingnan Road, Wuzhong District, Suzhou, China



(the "Company");

(the Transferors, the Transferee and the Company, being, collectively, the
"Parties").

WHEREAS

:



(A)               The Company is a body corporate subsisting under and
registered pursuant to the laws of the People's Republic of China ("China") as a
wholly foreign owned enterprise and is presently engaged, in part, in the
business of designing, manufacturing and marketing coated and non-coated
vascular stents and accessories (collectively, the "Company's Business");

(B)               The Transferors are joint owners of 100% of the equity
interests in the Company together with their associated and respective
shareholders' loans in connection with the same (collectively, the "Equity
Interests"); the allocation of which Equity Interests being set forth in
Schedule A which is attached hereto; and



--------------------------------------------------------------------------------

          



- 2 -

(C)               The Transferors wish to sell and transfer, and the Transferee
wishes to purchase and acquire, all of the Equity Interests from the Transferors
upon the terms and conditions as set forth hereinbelow and subject to the prior
ratification and approval of such terms and conditions by the Board of
Directors, and if applicable, shareholders of the Parties, each of the
Transferors and such regulatory authorities as may have jurisdiction over the
Parties (collectively, the "Regulatory Authorities");

NOW THEREFORE

, in connection with the foregoing the Parties hereby acknowledge and agree as
follows:




ARTICLE 1
TRANSFER OF ALL OF THE EQUITY INTERESTS

Transfer

1.1               Subject to the terms and conditions hereof and based upon the
representations and warranties contained in Article 2 and Article 3 hereinbelow,
and the prior satisfaction of the conditions precedent which are set forth in
Article 4 hereinbelow, the Transferors agree to assign, sell and transfer at the
closing date (the "Closing Date") all of each Transferor's respective right,
entitlement and interest in and to the Equity Interests to the Transferee and
the Transferee agrees to purchase and acquire all of the Equity Interests from
the Transferors on the terms and subject to the conditions contained in this
Agreement.

Transfer Price Predicated Upon Valuation and Release of Shares

1.2               Subject to the prior receipt by the Transferee of an
acceptable "Valuation" (as referenced in section 1.3 hereinbelow), the total
transfer price (the "Transfer Price") for all of the Equity Interests will be
paid by the Transferee's payment of U.S. $1,000,000 (collectively, the "Cash
Payments") together with the issuance and delivery of an aggregate of not less
than 4,000,000 restricted common shares in the capital of the Transferee (each a
"Share"), at a deemed issuance price of U.S. $1.00 per Share and for aggregate
deemed consideration to the Transferee of not less than U.S. $4,000,000
(collectively, the "Share Issuances"; and the Cash Payments and the Share
Issuances being, collectively, the "Transfer Price" herein, and the deemed value
of the Transfer Price, that being U.S. $5,000,000, being the "Transfer Price
Value" herein), all as confirmed by the Valuation, in the following manner and
to the order and to the direction of the Transferors at the closing (the
"Closing") on or before the Closing Date as follows:

Cash Payments

(a)       the Cash Payments will be made to the order and direction of the
Transferors in the following manner:

(i)       an initial Cash Payment of U.S. $500,000 will be made upon the
execution of this Agreement and held in escrow for release by the Transferee to
the order and direction of the Transferors immediately upon the Company's
receipt of regulatory approval (from, in particular, the Chinese government) to
the terms and conditions of this Agreement; and



--------------------------------------------------------------------------------

          



- 3 -

(ii)       a final Cash Payment of U.S. $500,000 will be made by the Transferee
to the order and direction of the Transferors immediately upon the Closing of
this Agreement; and

Share Issuances

(b)       the Share Issuances will be made to the order and direction of the
Transferors in the following manner:

(i)       an initial 1,800,000 of the Shares will be issued immediately upon the
execution of this Agreement (collectively, the "Initial Shares") and held in
escrow and released to the Transferors in the manner provided for immediately
hereinbelow (the "Escrow"); it being expressly acknowledged and agreed that
1,500,000 of the Initial Shares will be issued to the order and direction of Mr.
Liao, Hongbin, with the balance of the Initial Shares being issued pro rata
among all Transferors based on the percentages of Equity Interests they hold;
and

(ii)       the balance of 2,200,000 of the Shares will be issued and delivered
to the order and direction of the Transferors pro rata among all Transferors
based on the percentages of Equity Interests they hold immediately upon the
Closing of this Agreement.

In this regard the Parties hereby acknowledge and agree that, in order to ensure
the ongoing commitment of present management of the Company, once this Agreement
is executed, to further the development of the Company's Business interests in
line with the Transferee's then current business interests prior to the Closing
of this Agreement, the Initial Shares, while issued upon the execution of this
Agreement, will be held in Escrow by a mutually acceptable escrow agent and will
only be delivered to the order and to the direction of the Transferors upon the
attainment by Company management of the following joint venture milestones
(collectively, the "Escrow Milestones") during the continuance of this Agreement
prior to Closing as follows:

(A)       the Company's prior receipt of regulatory approval (from, in
particular, the Chinese government) of the terms and conditions of this
Agreement;

(B)       the finalization of a sound development platform between the Company's
and the Transferee's then stent delivery joint venture system (collectively, the
"Joint Venture System"); which final Joint Venture System shall be subject to
the sole and absolute satisfaction of the Transferee, acting reasonably; and the
cost of which Joint Venture System will be borne solely by the Transferee; and



--------------------------------------------------------------------------------

          



- 4 -

 

(C)       the attainment by the Company of a permit from the appropriate
Regulatory Authorities in China to the commencement of animal trials for the
newly developed Joint Venture System (the "Joint Venture System Clinical Trials
Permit"); which final Joint Venture System Clinical Trials Permit, and the terms
and conditions thereof, shall be subject to the sole and absolute satisfaction
of the Transferee, acting reasonably; and the cost of which Joint Venture System
Clinical Trials Permit will be borne solely by the Transferee;

failing any of which Escrow Milestones during the continuance of this Agreement
the Transferee may, in its sole and absolute discretion, either cancel the
Initial Shares in Escrow and terminate this Agreement or extend the Escrow upon
such reasonable terms and conditions as the Parties may then agree upon in
writing.

Adjustment to Transfer Price Predicated Upon Valuation and Adjustment Thereof

1.3               The Parties hereby acknowledge and agree that, as soon as
reasonably possible after the execution of this Agreement and prior to
satisfaction of each of the conditions precedent contained in Article 4
hereinbelow, the Transferee shall seek and obtain a written Valuation respecting
the underlying value of the Company (the "Valuation Value"); and which Valuation
will be prepared by reference, in part, to the Company's Audited Financial
Statements (as defined and determined hereinbelow) which are to be prepared in
accordance with generally accepted accounting principles in the United States
consistently applied; and which Valuation shall confirm the Valuation Value of
the Equity Interests to the Transferee herein. In that regard, and should the
Valuation Value determined under the Valuation be, in fact, greater than the
agreed upon and minimum Transfer Price Value of U.S. $5,000,000 for the original
Cash Payments and Shares as set forth in section 1.2 hereinabove, then the
number of Shares forming the resulting Transfer Price herein shall then be
automatically increased so as to be comprised of that number of Shares as result
from dividing the Valuation Value (less the Cash Payments) by U.S. $1.00 per
Share. In that regard, and should the Valuation Value determined under the
Valuation be, in fact, lesser than the agreed upon and minimum Transfer Price
Value as set forth in section 1.2 hereinabove, then, and only with the further
agreement of each of the Parties hereto, the number of Shares forming part of
the resulting Transfer Price herein shall then be decreased so as to be
comprised of that number of Shares as result from dividing the Valuation Value
(less the Cash Payments) by U.S. $1.00 per Share.

Resale Restrictions and Legending of Share Certificates

1.4               The Transferors hereby acknowledge and agree that the
Transferee makes no representations as to any resale or other restriction
affecting the Shares and that it is presently contemplated that the Shares will
be issued by the Transferee to the Transferors in reliance upon the registration
and prospectus exemptions contained in certain sections of the United States
Securities Act of 1933 (the "Securities Act") or "Regulation S" promulgated
under the Securities Act which will impose a trading restriction in the United
States on the Shares for a period of at least 12 months from the Closing Date.
In addition, the Transferors hereby also acknowledge and agree that the within
obligation of the Transferee to issue the Shares pursuant to sections 1.2 and
1.3 hereinabove will be subject to the Transferee being satisfied that an
exemption from applicable registration and prospectus requirements is available
under the Securities Act and all applicable securities laws, in respect of each
particular Transferor, the Equity Interests and the Shares, and the Transferee
shall be relieved of any obligation whatsoever to purchase any Equity Interests
of the Transferors and to issue Shares in respect of any of the Transferors
where the Transferee reasonably determines that a suitable exemption is not
available to it.



--------------------------------------------------------------------------------

          



- 5 -

 

                      The Transferors hereby also acknowledge and understand
that neither the sale of the Shares which the Transferors are acquiring nor any
of the Shares themselves have been registered under the Securities Act or any
state securities laws, and, furthermore, that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Transferors also acknowledge
and understand that the certificate(s) representing the Shares will be stamped
with the following legend (or substantially equivalent language) restricting
transfer in the following manner if such restriction is required by the
Regulatory Authorities:

"The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended, or the laws of any state,
and have been issued pursuant to an exemption from registration pertaining to
such securities and pursuant to a representation by the security holder named
hereon that said securities have been acquired for purposes of investment and
not for purposes of distribution. These securities may not be offered, sold,
transferred, pledged or hypothecated in the absence of registration, or the
availability of an exemption from such registration. Furthermore, no offer,
sale, transfer, pledge or hypothecation is to take place without the prior
written approval of counsel to the company being affixed to this certificate.
The stock transfer agent has been ordered to effectuate transfers only in
accordance with the above instructions.";

and the Transferors hereby consent to the Transferee making a notation on its
records or giving instructions to any transfer agent of the Transferee in order
to implement the restrictions on transfer set forth and described hereinabove.

                      The Transferors also acknowledge and understand that:

(a)       the Shares are restricted securities within the meaning of "Rule 144"
promulgated under the Securities Act;

(b)       the exemption from registration under Rule 144 will not be available
in any event for at least one year from the date of issuance of the Shares to
the Transferors, and even then will not be available unless (i) a public trading
market then exists for the common stock of the Transferee, (ii) adequate
information concerning the Transferee is then available to the public and (iii)
other terms and conditions of Rule 144 are complied with; and

(c)       any sale of the Shares may be made by the Transferors only in limited
amounts in accordance with such terms and conditions.



--------------------------------------------------------------------------------

          



- 6 -

 

Acquisition Option to Acquire the Company's Marketing Affiliate

1.5               In consideration of the Parties' within agreement to purchase
and sell the Equity Interests and to enter into the terms and conditions of this
Agreement, prior to the Closing of this Agreement the Company and the
Transferors hereby agree to use their reasonable commercial efforts to seek and
obtain an exclusive option for the Transferee from the Company's existing
marketing company affiliate (the "Marketing Affiliate") for the Transferee to
acquire 100% of the equity interests of the Marketing Affiliate on such terms
and conditions as the Transferee and the Marketing Affiliate may agree, acting
reasonably (collectively, the "Acquisition Option"); it being acknowledged and
agreed by the Parties hereto that it is presently anticipated that the
Acquisition Option Purchase Price of the Marketing Affiliate will be
approximately U.S. $15,000,000; and, furthermore, that said Acquisition Option
Purchase Price will be deliverable in either cash and/or common shares of the
Transferee and for an Acquisition Option term that will commence with the
Closing of this Agreement and run for a period of at least six months from the
due and complete Closing hereunder.

Costs

1.6               The Parties hereto shall bear their own costs in relation to
the negotiation, execution and Closing of this Agreement and the matters
contemplated thereby, including any legal fees, accounting, regulatory and
filing fees and expenses.

Standstill Provisions

1.7               In consideration of the Parties' within agreement to purchase
and sell the Equity Interests and to enter into the terms and conditions of this
Agreement, each of the Parties hereby undertake for themselves, and for each of
their respective agents and advisors, that they will not until the earlier of
the Closing Date or the termination of this Agreement approach or consider any
other potential transferees, or make, invite, entertain or accept any offer or
proposal for the proposed sale of any interest in and to any of the Equity
Interests or the assets or the business interests of the Company, as the case
may be, or, for that matter, disclose any of the terms of this Agreement,
without the Parties' prior written consent. In this regard each of the Parties
hereby acknowledges that the foregoing restrictions are important to the
respective businesses of the Parties and that a breach by any of the Parties of
any of the covenants herein contained would result in irreparable harm and
significant damage to each affected Party that would not be adequately
compensated for by monetary award. Accordingly, the Parties hereby agree that,
in the event of any such breach, in addition to being entitled as a matter of
right to apply to a Court of competent equitable jurisdiction for relief by way
of restraining order, injunction, decree or otherwise as may be appropriate to
ensure compliance with the provisions hereof, any such Party will also be liable
to the other Parties, as liquidated damages, for an amount equal to the amount
received and earned by such Party as a result of and with respect to any such
breach. The Parties hereby also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
Court of competent jurisdiction as being unreasonable, they agree that said
Court shall have authority to limit such restrictions, activities or periods as
the Court deems proper in the circumstances.



--------------------------------------------------------------------------------

          



- 7 -



ARTICLE 2
WARRANTIES, REPRESENTATIONS AND COVENANTS
BY THE COMPANY AND BY THE TRANSFERORS

Warranties, Representations and Covenants by the Company and by the Transferors

2.1               In order to induce the Transferee to enter into and consummate
this Agreement, each of the Company and the Transferors hereby warrants to,
represents to and covenants with the Transferee herein as at the Closing Date,
that, to the best of the knowledge, information and belief of each of the
Company and the Transferors, after making due inquiry and where appropriate and
applicable (and for the purposes of the following warranties, representations
and covenants "Company" shall mean the Company and any subsidiary of the
Company, if any, as the context so requires):

(a)       the Company and the Transferors, if applicable, are duly incorporated
under the laws of their respective jurisdictions of incorporation, are validly
existing and are in good standing with respect to all statutory filings required
by the applicable corporate laws, and the Company and the Transferors have the
requisite power, authority and capacity to own and use all of their respective
business assets and to carry on the Company's Business as presently conducted by
them;

(b)       save and except as set forth in the "Company Disclosure Schedule"
attached hereto as Schedule "A", the Company owns and possesses and has good and
marketable title to and possession of all of its business assets free and clear
of all actual or threatened liens, charges, options, encumbrances, voting
agreements, voting trusts, demands, limitations and restrictions of any nature
whatsoever;

(c)       save and except as set forth in the Company Disclosure Schedule, the
Company holds all licenses and permits required to carry on the Company's
Business as presently conducted by them for the conduct in the ordinary course
of its operations of the Company's Business and for the uses to which its
business assets have been put and are in good standing, and such conduct and
uses are in compliance with all laws, zoning and other by-laws, building and
other restrictions, rules, regulations and ordinances applicable to the Company
and its business assets, and neither the execution and delivery of this
Agreement nor the completion of the transactions contemplated hereby will give
any person the right to terminate or cancel any said license or permit or affect
such compliance;

(d)       the registered capital of the Company is as set forth in the Company
Disclosure Schedule and, as at the Closing Date, all of the registered capital
of the Company will be fully paid and non-assessable as at Closing;

(e)       there is and will be at Closing no other registered capital of the
Company other than as represented by the Equity Interests of the Transferors
herein;

(f)       the Transferors have good and marketable title to and are the legal,
registered and beneficial owners of all of the Equity Interests;



--------------------------------------------------------------------------------

          



- 8 -

 

(g)       the Equity Interests are, or will be at the Closing, validly
registered and fully paid and non-assessable and are free and clear of all
actual or threatened liens, charges, options, encumbrances, voting agreements,
voting trusts, demands, limitations and restrictions of any nature whatsoever;

(h)       there are no claims of any nature whatsoever affecting the rights of
the Transferors to transfer the Equity Interests to the Transferee and, without
limiting the generality of the foregoing, there are no claims or potential
claims under any relevant family relations legislation or other equivalent
legislation affecting the Equity Interests;

(i)       the Transferors have the power and capacity to own and dispose of the
Equity Interests;

(j)       this Agreement, once approved by the appropriate Regulatory
Authorities (and, in particular, the Chinese government), will constitute a
legal, valid and binding obligation of each of the Company and the Transferors,
enforceable against each of the Company and the Transferors in accordance with
its respective terms, except as enforcement may be limited by laws of general
application affecting the rights of creditors;

(k)       save and except as contemplated herein, as at the date herof the
Company has not committed itself to provide any person, firm or corporation with
any agreement, option or right, consensual or arising by law, present or future,
contingent or absolute, or capable of becoming an agreement, option or right:

(i)       to require it to increase its registered capital;

(ii)      to require it to purchase, redeem or otherwise acquire any of the
registered capital; or

(iii)     to purchase or otherwise acquire any of its registered capital;

(l)       no other person, firm or corporation has any agreement, option or
right capable of becoming an agreement for the purchase of any of the Equity
Interests;

(m)     save and except as set forth in the Company Disclosure Schedule, and
save and except as will be set forth in the Company's audited financial
statements from inception and to and including the Company's most recently
completed financial reporting period (the "Company's Audited Financial
Statements") which will be provided prior to Closing, there are no material
liabilities, contingent or otherwise, existing on the date hereof in respect of
which the Company may be liable on or after the completion of the transactions
contemplated by this Agreement other than:

(i)       liabilities disclosed or referred to in this Agreement; and



--------------------------------------------------------------------------------

          



- 9 -

 

(ii)     liabilities incurred in the ordinary course of the Company's Business,
none of which are materially adverse to the business, operations, affairs or
financial conditions of the Company;

(n)       save and except as set forth in the Company Disclosure Schedule, from
the execution of this Agreement to and up to and including the Closing Date
there has been prepared and will be prepared and filed on a timely basis all
national and local income tax returns, elections and designations, and all other
governmental returns, notices and reports of which the Company has, or ought
reasonably to have had, knowledge required to be or reasonably capable of being
filed up to and including the Closing Date, with respect to the operations of
the Company, and no such returns, elections, designations, notices or reports
contain or will contain any material misstatement or omit any material statement
that should have been included, and each such return, election, designation,
notice or report, including accompanying schedules and statements, is and will
be true, correct and complete in all material respects;

(o)       save and except as set forth in the Company Disclosure Schedule, the
Company has been assessed for all national, provincial and municipal income tax
for all years to and including its most recent taxation year, and from the
execution of this Agreement to and up to and including the Closing Date the
Company will have paid in full or accrued in accounts all amounts (including,
but not limited to, sales, use and consumption taxes and taxes measured on
income and all installments of taxes) due and payable to all national,
provincial and municipal taxation authorities up to and including the Closing
Date;

(p)       save and except as set forth in the Company Disclosure Schedule, there
is not now, and there will not be by the Closing Date, any proceeding, claim or,
to the best of the knowledge, information and belief of the Transferors and the
Company, after having made due inquiry, any investigation by any national,
provincial or municipal taxation authority, or any matters under discussion or
dispute with such taxation authorities, in respect of taxes, governmental
charges, assessments or reassessments in connection with the Company, and the
Transferors and the Company are not aware of any contingent tax liabilities or
any grounds that could result in an assessment, reassessment, charge or
potentially adverse determination by any national, provincial or municipal
taxation authority as against the Company;

(q)       the Company is not, nor until or at the Closing Date will it be, in
breach of any provision or condition of, nor has it done or omitted to do
anything that, with or without the giving of notice or lapse or both, would
constitute a breach of any provision or condition of, or give rise to any right
to terminate or cancel or accelerate the maturity of any payment under, any deed
of trust, contract, certificate, consent, permit, license or other instrument to
which it is a party, by which it is bound or from which it derives benefit, any
judgment, decree, order, rule or regulation of any Court or governmental
authority to which it is subject, or any statute or regulation applicable to it,
to an extent that, in the aggregate, has a material adverse affect on it;



--------------------------------------------------------------------------------

          



- 10 -

 

(r)       adequate provision has been made and will be made for taxes payable by
the Company for the current period for which a tax return is not yet required to
be filed and, to the best of the knowledge, information and belief of the
Transferors and the Company, after having made due inquiry, there are no
contingent tax liabilities of the Company or any grounds which would prompt a
re-assessment of the Company and including, without limitation, the aggressive
treatment of income and expenses in the filing of earlier tax returns by the
Company;

(s)       all amounts required to be withheld for taxes by the Company from
payments made to any present or former shareholder, officer, director,
non-resident creditor, employee, associate or consultant has been withheld and
paid on a timely basis to the proper governmental body pursuant to applicable
legislation;

(t)       save and except as set forth in the Company Disclosure Schedule, the
Company has no equipment, other than the personal property or fixtures in the
possession or custody of the Company which, as of the date hereof, is leased or
is held under license or similar arrangement;

(u)       the Company maintains, and has maintained, insurance in force against
loss on the Company's assets, against such risks, in such amounts and to such
limits, as is in accordance with prudent business practices prevailing in its
line of business and having regard to the location, age and character of its
properties and the Company's assets, and has complied fully with all
requirements of such insurance, including the prompt giving of any notice of any
claim or possible claim thereunder, and all such insurance has been and is with
insurers which the Company believes to be responsible;

(v)       the Company's Audited Financial Statements will be true and correct in
every respect and present fairly the financial position of the Company as at its
most recently completed financial period and the results of its operations for
the period then ended in accordance with generally accepted accounting
principles in the United States on a basis consistently applied;

(w)      except as otherwise provided for herein, the Transferors and the
Company have not retained, employed or introduced any broker, finder or other
person who would be entitled to a brokerage commission or finder's fee arising
out of the transactions contemplated hereby;

(x)       all material transactions of the Company and including, without
limitation, all directors' and shareholders' resolutions, have been promptly and
properly recorded or filed in or with its books and records;

(y)       the Transferors and the Company have the full authority and capacity
required to enter into this Agreement and to perform their respective
obligations hereunder;



--------------------------------------------------------------------------------

          



- 11 -

 

(z)       prior to Closing the Company will have obtained all authorizations and
approvals or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities, if applicable, from whom
any such authorization, approval or other action is required to be obtained or
to be made in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Company which will be in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any Regulatory Authority to which the Company may be
subject;

(aa)     no dividend or other distribution by the Company will be declared, paid
or authorized up to and including the Closing Date, and the Company has not
conferred, and has not committed itself to confer upon, or pay to or to the
benefit of, any entity, any benefit having monetary value, any bonus or any
salary increases except in the normal course of its business;

(bb)     save and except as set forth in the Company Disclosure Schedule, there
is no basis for and there are no actions, suits, judgments, investigations or
proceedings outstanding or pending or, to the best of the knowledge, information
and belief of each of the Company and the Transferors, after making due inquiry,
threatened against or affecting the Company at law or in equity or before or by
any national, provincial, municipal or other governmental department,
commission, board, bureau or agency;

(cc)     save and except as set forth in the Company Disclosure Schedule, the
Company is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it;

(dd)     save and except as set forth in the Company Disclosure Schedule, the
Company has not experienced, nor are the Company and the Transferors aware of,
any occurrence or event which has had, or might reasonably be expected to have,
a materially adverse affect on the Company's Business or on the results of its
operations;

(e)     save and except as set forth in the Company Disclosure Schedule, the
Company is not, nor until or at the Closing Date will it be, in breach of any
provision or condition of, nor has it done or omitted anything that, with or
without the giving of notice or lapse or both, would constitute a breach of any
provision or condition of, or give rise to any right to terminate or cancel or
accelerate the maturity of any payment under, any deed of trust, contract,
certificate, consent, permit, license or other instrument to which it is a
party, by which it is bound or from which it derives benefit, any judgment,
decree, order, rule or regulation of any Court or governmental authority to
which it is subject, or any statute or regulation applicable to it, to an extent
that, in the aggregate, has a material adverse affect on it;



--------------------------------------------------------------------------------

          



- 12 -

 

(ff)     the Company has not committed to making and until the Closing Date will
not make or commit itself to:

(i)       guarantee, or agree to guarantee, any indebtedness or other obligation
of any person or corporation; or

(ii)      waive or surrender any right of material value;

(gg)     until the Closing Date the Company will:

(i)       maintain its assets in a manner consistent with and in compliance with
applicable law; and

(ii)      not enter into any material transaction or assume or incur any
material liability outside the normal course of its business without the prior
written consent of the Transferee;

(hh)     the Company and the Transferors acknowledge that the Shares will be
issued under certain exemptions from the registration and prospectus filing
requirements otherwise applicable under the Securities Act and that, as a
result, the Transferors may be restricted from using most of the remedies that
would otherwise be available to them and will not receive information that would
otherwise be required to be provided to them, and the Transferee is relieved
from certain obligations that would otherwise apply to it, in either case, under
applicable securities legislation;

(ii)      the Company and the Transferors acknowledge and agree that the Shares
have not been and will not be qualified or registered under the any federal or
state securities laws of the United States and, as such, the Transferors may be
restricted from selling or transferring such Shares under applicable law;

(jj)      the Company and the Transferors acknowledge and agree that, during the
continuance of this Agreement, they shall use their reasonable commercial
efforts to attain and satisfy each of the following Escrow Milestones together
with the following and proposed condition precedent to the Closing of this
Agreement:

(i)       the Company's prior receipt of regulatory approval from all Regulatory
Authorities (and including, in particular, from the Chinese government) to the
terms and conditions of this Agreement;

(ii)       the finalization of a sound Joint Venture System; which final Joint
Venture System shall be subject to the sole and absolute satisfaction of the
Transferee, acting reasonably;

(iii)     the attainment by the Company of a Joint Venture System Clinical
Trials Permit from the appropriate regulatory authorities in China for the
commencement of animal trials for the newly developed Joint Venture System;
which final Joint Venture System Clinical Trials Permit, and the terms and
conditions thereof, shall be subject to the sole and absolute satisfaction of
the Transferee, acting reasonably; and



--------------------------------------------------------------------------------

          



- 13 -

 

(iv)      the attainment by the Company of a license from the State Food and
Drug Administration of China for the Joint Venture System (the "Joint Venture
System License"); which final Joint Venture System License, and the terms and
conditions thereof, shall be subject to the sole and absolute satisfaction of
the Transferee, acting reasonably; and the cost of which Joint Venture System
License will be borne solely by the Transferee;

(kk)     the making of this Agreement, the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:

(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Company or the
Transferors;

(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which either the Company or any of the Transferors is subject, or
constitute or result in a default under any agreement, contract or commitment to
which either the Company or any of the Transferors is a party;

(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which the Company or the Transferors is a party;

(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Company or any of the
Transferors which is necessary or desirable in connection with the conduct and
operations of the Company's Business and the ownership or leasing of its
respective business assets; or

(v)       constitute a default by the Company or any of the Transferors, or any
event which, with the giving of notice or lapse of time or both, might
constitute an event of default, under any agreement, contract, indenture or
other instrument relating to any indebtedness of the Company or any of the
Transferors which would give any party to that agreement, contract, indenture or
other instrument the right to accelerate the maturity for the payment of any
amount payable under that agreement, contract, indenture or other instrument;
and



--------------------------------------------------------------------------------

          



- 14 -



(ll)       it is not aware of any fact or circumstance which has not been
disclosed to the Transferee which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of the Transferee to enter
into this Agreement.



ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE TRANSFEREE

Warranties, Representations and Covenants by the Transferee

3.1               In order to induce each of the Company and the Transferors to
enter into and consummate this Agreement, the Transferee hereby warrants to,
represents to and covenants with each of the Company and the Transferors that,
to the best of the knowledge, information and belief of the Transferee herein,
after making due inquiry (and for the purposes of the following warranties,
representations and covenants "Transferee" shall mean the Transferee and any
subsidiary of the Transferee, if any, as the context so requires):

(a)       the Transferee is duly incorporated under the laws of its jurisdiction
of incorporation, is validly existing and is in good standing with respect to
all statutory filings required by the applicable corporate laws;

(b)       the Transferee has the requisite power, authority and capacity to own
and use all of its business assets and to carry on its business as presently
conducted by it;

(c)       save and except as set forth in the "Transferee Disclosure Schedule"
attached hereto as Schedule "B", the Transferee owns and possesses and has good
and marketable title to and possession of all of its business assets free and
clear of all actual or threatened liens, charges, options, encumbrances, voting
agreements, voting trusts, demands, limitations and restrictions of any nature
whatsoever;

(d)       save and except as set forth in the Transferee Disclosure Schedule,
the Transferee holds all licenses and permits required for the conduct in the
ordinary course of the operations of its business and for the uses to which its
business assets have been put and are in good standing, and such conduct and
uses are in compliance with all laws, zoning and other by-laws, building and
other restrictions, rules, regulations and ordinances applicable to the
Transferee, and neither the execution and delivery of this Agreement nor the
completion of the transactions contemplated hereby will give any person the
right to terminate or cancel any said license or permit or affect such
compliance;

(e)       this Agreement, once approved by the appropriate Regulatory
Authorities (and, in particular, the Chinese government), will constitute a
legal, valid and binding obligation of the Transferee, enforceable against the
Transferee in accordance with its respective terms, except as enforcement may be
limited by laws of general application affecting the rights of creditors;



--------------------------------------------------------------------------------

          



- 15 -

 

(f)       the authorized and issued share capital of the Transferee will be as
set forth in the Transferee Disclosure Schedule;

(g)       all of the issued and outstanding shares of the Transferee are listed
and posted for trading on the NASD Over-the-Counter Bulletin Board (the
"OTCBB"), and the Transferee is not in material default of any of its listing
requirements of the OTCBB or any rules or policies of the United States
Securities and Exchange Commission (the "Commission");

(h)       all registration statements, reports and proxy statements filed by the
Transferee with the Commission, and all registration statements, reports and
proxy statements required to be filed by the Transferee with the Commission,
have been filed by the Transferee under the United States Securities Act of 1934
(the "1934 Act"), were filed in all material respects in accordance with the
requirements of the 1934 Act and the rules and regulations thereunder and no
such registration statements, reports or proxy statements contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading;

(i)       other than for the Escrow respecting the Initial Shares and the hold
periods or other restrictions imposed under applicable securities legislation,
the Transferee will allot and issue the Shares on or prior to the Closing Date
in accordance with sections 1.2 and 1.3 hereinabove as fully paid and
non-assessable in the capital of the Transferee free and clear of all actual or
threatened liens, charges, options, encumbrances, voting agreements, voting
trusts, demands, limitations and restrictions of any nature whatsoever;

(j)       save and except as set forth in the Transferee Disclosure Schedule,
there are no material liabilities, contingent or otherwise, existing on the date
hereof in respect of which the Transferee may be liable on or after the
completion of the transactions contemplated by this Agreement other than:

(i)       liabilities disclosed or referred to in this Agreement; and

(ii)      liabilities incurred in the ordinary course of business, none of which
are materially adverse to the business, operations, affairs or financial
conditions of the Transferee;

(k)       save and except as set forth in the Transferee Disclosure Schedule,
there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending or, to the best of the knowledge,
information and belief of the Transferee, after making due inquiry, threatened
against or affecting the Transferee at law or in equity or before or by any
national, provincial, municipal or other governmental department, commission,
board, bureau or agency;



--------------------------------------------------------------------------------

          



- 16 -

 

(l)       save and except as set forth in the Transferee Disclosure Schedule,
the Transferee is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which it is subject or which apply to it;

(m)     save and except as set forth in the Transferee Disclosure Schedule, the
Transferee has not experienced, nor is the Transferee aware of, any occurrence
or event which has had, or might reasonably be expected to have, a materially
adverse affect on the Transferee's business or on the results of its operations;

(n)      up to and including the Closing Date there has been and will be
prepared and filed on a timely basis all federal and provincial income tax
returns, elections and designations, and all other governmental returns, notices
and reports of which the Transferee had or ought reasonably to have had
knowledge, required to be or reasonably capable of being filed up to the Closing
Date, with respect to the operations of the Transferee, and no such returns,
elections, designations, notices or reports contain any material misstatement or
omit any material statement that should have been included, and each such
return, election, designation, notice or report, including accompanying
schedules and statements, is true, correct and complete in all material
respects;

(o)       save and except as set forth in the Transferee Disclosure Schedule,
the Transferee is not, nor until or at the Closing Date will it be, in breach of
any provision or condition of, nor has it done or omitted anything that, with or
without the giving of notice or lapse or both, would constitute a breach of any
provision or condition of, or give rise to any right to terminate or cancel or
accelerate the maturity of any payment under, any deed of trust, contract,
certificate, consent, permit, license or other instrument to which it is a
party, by which it is bound or from which it derives benefit, any judgment,
decree, order, rule or regulation of any court or governmental authority to
which it is subject, or any statute or regulation applicable to it, to an extent
that, in the aggregate, has a material adverse affect on it;

(p)       until the Closing Date the Transferee will:

(i)       maintain its assets in a manner consistent with and in compliance with
applicable law; and

(ii)      not enter into any material transaction or assume or incur any
material liability outside the normal course of its business (except as required
by the terms of this Agreement);

(q)       the shares in the capital of the Transferee are not subject to or
affected by any actual or, to the best of the knowledge, information and belief
of the Transferee, after making due inquiry, pending or threatened cease
trading, compliance or denial of use of exemptions orders of, or action,
investigation or proceeding by or before, any securities regulatory authority,
court, administrative agency or other tribunal;



--------------------------------------------------------------------------------

          



- 17 -

 

(r)       the making of this Agreement, the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof
does not and will not:

(i)       conflict with or result in a breach of or violate any of the terms,
conditions or provisions of the constating documents of the Transferee;

(ii)      conflict with or result in a breach of or violate any of the terms,
conditions or provisions of any law, judgment, order, injunction, decree,
regulation or ruling of any court or governmental authority, domestic or
foreign, to which the Transferee is subject, or constitute or result in a
default under any agreement, contract or commitment to which the Transferee is a
party;

(iii)     give to any party the right of termination, cancellation or
acceleration in or with respect to any agreement, contract or commitment to
which the Transferee is a party;

(iv)      give to any government or governmental authority, or any municipality
or any subdivision thereof, including any governmental department, commission,
bureau, board or administration agency, any right of termination, cancellation
or suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Transferee which is
necessary or desirable in connection with the conduct and operations of its
business and the ownership or leasing of its business assets; or

(v)       constitute a default by the Transferee or any event which, with the
giving of notice or lapse of time or both, might constitute an event of default,
under any agreement, contract, indenture or other instrument relating to any
indebtedness of the Transferee which would give any party to that agreement,
contract, indenture or other instrument the right to accelerate the maturity for
the payment of any amount payable under that agreement, contract, indenture or
other instrument; and

(s)       it is not aware of any fact or circumstance which has not been
disclosed to the Company and the Transferors which should be disclosed in order
to prevent the representations, warranties and covenants contained in this
section from being misleading or which would likely affect the decision of the
Company and the Transferors to enter into this Agreement.



ARTICLE 4
CONDITIONS PRECEDENT TO CLOSING

Transferee's Conditions Precedent

4.1               All of the obligations of the Transferee under this Agreement
are further subject to at least the following conditions for the exclusive
benefit of the Transferee fulfilled in all material aspects in the reasonable
opinion of the Transferee or to be waived by the Transferee as soon as possible
but, unless specifically indicated as otherwise, not later than five calendar
days prior to the Closing Date:



--------------------------------------------------------------------------------

          



- 18 -

 

(a)       the Company and the Transferors shall have complied with all
warranties, representations, covenants and agreements herein agreed to be
performed or caused to be performed by the Company and the Transferors on or
before the Closing Date;

(b)       the Company and the Transferors shall have obtained all
authorizations, approvals and other actions by, and have made all filings with,
any Regulatory Authority (and, in particular, the Chinese government) from whom
any such authorization, approval or other action is required to be obtained or
to be made in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions are in full force and effect and all
such filings have been accepted and the Company and the Transferors are in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any securities regulatory authority to which the
Company or the Transferors may be subject;

(c)       the Company's Audited Financial Statements will be subject to the
prior review and approval of the Transferee's auditors so as to ensure that they
are true and correct in every respect and present fairly the financial position
of the Company as at its most recently completed financial period and the
results of its operations for the period then ended in accordance with generally
accepted accounting principles in the United States on a basis consistently
applied;

(d)       all matters which, in the opinion of counsel for the Transferee, are
material in connection with the transactions contemplated by this Agreement
shall be subject to the favourable opinion of such counsel, and all relevant
records and information shall be supplied to such counsel for that purpose;

(e)       no material loss or destruction of or damage to the Company, any of
its assets, any of the Company's Business or the Equity Interests shall have
occurred;

(f)       no action or proceeding at law or in equity shall be pending or
threatened by any person, company, firm, governmental authority, regulatory body
or agency to enjoin or prohibit:

(i)       the purchase or transfer of any of the Equity Interests contemplated
by this Agreement or the right of the Company or the Transferors to dispose of
any of the Equity Interests; or

(ii)      the right of the Company to conduct its operations and carry on, in
the normal course, its Company's Business and operations as it has carried on in
the past;



--------------------------------------------------------------------------------

          



- 19 -

 

(g)       the delivery to the Transferee by the Company and the Transferors, on
a confidential basis, of all remaining material documentation and information
and including, without limitation, an updated Company Disclosure Schedule, and:

(i)       a copy of all material contracts, agreements, reports and information
of any nature respecting the Company, its assets and the Company's Business; and

(ii)      details of any lawsuits, claims or potential claims relating to either
the Company, its assets, the Company's Business or the Equity Interests of which
either the Company or any of the Transferors is aware and the Transferee is
unaware;

(h)       the Company and the Transferors will cause the Company, for a period
of at least 90 calendar days prior to the Closing Date, during normal business
hours, to:

(i)       make available for inspection by the counsel, auditors and
representatives of the Transferee, at such location as is appropriate, the
Company's books, records, contracts, documents, correspondence and other written
materials, and afford such persons every reasonable opportunity to make copies
thereof and take extracts therefrom at the sole cost of the Transferee, provided
such persons do not unduly interfere in the operations of the Company;

(ii)      authorize and permit such persons at the risk and the sole cost of the
Transferee, and only if such persons do not unduly interfere in the operations
of the Company, to attend at all of its places of business and operations to
observe the conduct of its Company's Business and operations, inspect its assets
and make physical counts of its inventories, shipments and deliveries; and

(iii)     require the Company's management personnel to respond to all
reasonable inquiries concerning the Company's Business, its assets or the
conduct of its business relating to its liabilities and obligations;

(i)       the delivery to the Transferee by the Company and the Transferors of
an opinion of the counsel for the Company and the Transferors, in a form
satisfactory to the Transferee's counsel, dated as at the Closing Date, to the
effect that:

(i)       the Company is a corporation duly incorporated under the laws of its
jurisdiction of incorporation, is validly existing and is in good standing with
respect to all statutory filings required by the applicable corporate laws;

(ii)      the Company has the power, authority and capacity to own and use all
of its assets and to carry on its Company's Business as presently conducted by
it;



--------------------------------------------------------------------------------

          



- 20 -

 

(iii)     the Company, as the legal and beneficial owner of all of its assets,
holds all of the assets free and clear of all liens, charges and claims of
others;

(iv)      the registered capital of the Company is as warranted by the Company
and the Transferors, and, at Closing, all of registered capital will be duly
registered, fully paid and non-assessable;

(v)       all necessary steps and corporate proceedings have been taken by the
Company and the Transferors to permit the Equity Interests to be duly and
validly transferred to and registered in the name of the Transferee as at the
Closing Date;

(vi)      based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against either the Company or the Transferors which might
materially affect either the Company, its assets or the Company's Business or
which could result in any material liability to either of the Company, its
assets or the Company's Business; and

(vii)     as to all other legal matters of a like nature pertaining to the
Transferors, the Company, its assets, the Company's Business and to the
transactions contemplated hereby as the Transferee or the Transferee's counsel
may reasonably require; and

(j)       the completion by the Transferee and by the Transferee's professional
advisors of a thorough due diligence and operations review of both the Company's
Business and the operations of the Company together with the transferability of
the Equity Interests as contemplated by this Agreement.

Company's and Transferors' Conditions Precedent

4.2               All of the obligations of the Company and the Transferors
under this Agreement are further subject to at least the following conditions
for the exclusive benefit of the Company and the Transferors fulfilled in all
material aspects in the reasonable opinion of the Company and the Transferors or
to be waived by the Company and the Transferors as soon as possible but, unless
specifically indicated as otherwise, not later than five calendar days prior to
the Closing Date:

(a)       the Transferee shall have complied with all warranties,
representations, covenants and agreements herein agreed to be performed or
caused to be performed by the Transferee on or before the Closing Date;

(b)       all matters which, in the opinion of counsel for the Company and the
Transferors, are material in connection with the transactions contemplated by
this Agreement shall be subject to the favourable opinion of such counsel, and
all relevant records and information shall be supplied to such counsel for that
purpose;

(c)       no material loss or destruction of or damage to the Transferee shall
have occurred;



--------------------------------------------------------------------------------

          



- 21 -

 

(d)       the Transferee will, for a period of at least 90 calendar days prior
to the Closing Date, during normal business hours:

(i)       make available for inspection by the solicitors, auditors and
representatives of the Company and the Transferors, at such location as is
appropriate, all of the Transferee's books, records, contracts, documents,
correspondence and other written materials, and afford such persons every
reasonable opportunity to make copies thereof and take extracts therefrom at the
sole cost of the Company and the Transferors, provided such persons do not
unduly interfere in the operations of the Transferee;

(ii)      authorize and permit such persons at the risk and the sole cost of the
Company and the Transferors, and only if such persons do not unduly interfere in
the operations of the Transferee, to attend at all of its places of business and
operations to observe the conduct of its business and operations, inspect its
properties and assets and make physical counts of its inventories, shipments and
deliveries; and

(iii)     require the Transferee's management personnel to respond to all
reasonable inquiries concerning the Transferee's business assets or the conduct
of its business relating to its liabilities and obligations; and

(e)       the completion by the Company and the Transferors and by the Company's
and the Transferors' professional advisors, of a thorough due diligence and
operations review of both the business and operations of the Transferee.

Parties' Conditions Precedent

4.3               The Closing of this Agreement and the rights, obligations and
duties of the Parties arising upon and prior to the Closing Date shall also be
conditional upon and subject to:

(a)       the specific ratification of the terms and conditions of this
Agreement by each of the Board of Directors of the Transferee, the Company and
each of the Transferors, if applicable, within 21 business days of the due and
complete execution of this Agreement by each of the Parties hereto
(collectively, the "Ratification");

(b)       the completion by each of the Transferee and the Company of an initial
due diligence and operations review of the other Party's respective business and
operations within 90 calendar days of the prior satisfaction of the Ratification
(the "Initial Due Diligence";

(c)       the amendment to and ratification by the Transferee of the Articles of
Association of the Company;

(d)       the receipt by the Transferee of a written Valuation respecting the
underlying Valuation Value of the Company, and which Valuation will be prepared
by reference, in part, to the Company's Audited Financial Statements; the
results of such Valuation and the effect on the resulting number of Shares
forming the Transfer Price hereunder being acceptable, in writing, by the
Parties hereto;



--------------------------------------------------------------------------------

          



- 22 -

 

(e)      if required under applicable corporate and securities laws, the receipt
of all necessary approvals from any Regulatory Authority (and, in particular,
the Chinese government) having jurisdiction over the transactions contemplated
by this Agreement on or before November 30, 2006;

(f)       the attainment by the Company of each of the Escrow Milestones
subject, at all times, to the sole and absolute satisfaction of the Transferee,
acting reasonably, on or before June 30, 2007;

(g)       if required under applicable corporate and securities laws,
shareholders of the Transferee passing an ordinary resolution or, where
required, a special resolution, approving the terms and conditions of this
Agreement and all of the transactions contemplated hereby, and the Transferee
sending all required notice to the Transferee's shareholders in connection
therewith, or, in the alternative and if allowable in accordance with applicable
corporate and securities laws, shareholders of the Transferee holding over 50%
of the issued shares of the Transferee providing written consent resolutions
evidencing their approval to the terms and conditions of this Agreement and all
of the transactions contemplated hereby together with certification of any
required notice to all shareholders of the Transferee of such written consent
resolutions; and

(h)       the Board of Directors of the Transferee and/or the shareholders of
the Transferee, if required, approving of the within payment of the Cash
Payments together with the Share Issuances by the Transferee to the order and
direction of the Transferors of all of the referenced Cash Payments and Shares
in accordance with sections 1.2 and 1.3 hereinabove, together with such other
matters as may be agreed to as between the Parties hereto prior the completion
of the transactions contemplated by this Agreement.

Company's and Transferors' Additional Document Covenants

4.4               The Company and the Transferors will also deliver, or cause to
be delivered to the Transferee within 90 calendar days prior to the Closing
Date, an independent assessment report and business plan and/or valuation
respecting the Company's Business and assets together with such corporate and
asset status reports and/or opinions respecting the Company's Business and
assets, as may be required by either the Transferee or any Regulatory Authority,
prepared, at a minimum, in accordance with the applicable rules and reporting
guidelines of the appropriate Regulatory Authorities.



--------------------------------------------------------------------------------

          



- 23 -



ARTICLE 5
CLOSING AND EVENTS OF CLOSING

Closing and Closing Date

5.1               The Closing of the within purchase of the Equity Interests,
together with all of the transactions contemplated by this Agreement, shall
occur on the day which is 60 calendar days following the satisfaction of all of
the conditions precedent which are set out in Article 4 hereinabove, or on such
earlier or later Closing Date as may be agreed to in advance and in writing by
each of the Parties hereto, and will be closed at the offices of counsel for the
Transferee, Lang Michener LLP, Lawyers - Patent & Trade Mark Agents, located at
1500 Royal Centre, 1055 West Georgia Street, Vancouver, British Columbia,
Canada, V6E 4N7, at 2:00 p.m. (P.S.T.) on the Closing Date.

Latest Closing Date

5.2               If the Closing Date has not occurred by August 31, 2007 this
Agreement will be terminated and unenforceable unless the Parties hereto agree
in writing to grant an extension of the Closing Date.

Documents to be Delivered by the Company and the Transferors Prior to the
Closing Date

5.3               Not later than five calendar days prior to the Closing Date,
and in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Company and the
Transferors shall also execute and deliver or cause to be delivered all such
other documents, resolutions and instruments as may be necessary, in the opinion
of counsel for the Transferee, acting reasonably, to transfer all of the Equity
Interests to the Transferee free and clear of all liens, charges and
encumbrances, and in particular including, but not being limited to:

(a)       all documentation as may be necessary and as may be required by
counsel for the Transferee, acting reasonably, to ensure that all of the Equity
Interests have been transferred, assigned and are registerable in the name of
and for the benefit of the Transferee under all applicable corporate and
securities laws;

(b)       a certificate of approval representing the Equity Interests registered
in the name of the Transferee;

(c)       a certified copy of the resolutions of the Board of Directors of the
Company (and of each of the Transferors, if applicable) approving the terms and
conditions of this Agreement and authorizing the transfer by the Transferors to
the Transferee of the Equity Interests;

(d)       a copy of all corporate records and books of account of the Company
and its subsidiaries and including, without limiting the generality of the
foregoing, a copy of all minute books and annual reports of the Company and its
subsidiaries;

(e)       amended and restated Articles of Association of the Company;



--------------------------------------------------------------------------------

          



- 24 -

 

(f)       all necessary consents and approvals (including, without limitation,
from all applicable Regulatory Authorities) in writing to the completion of the
transactions contemplated herein;

(g)       a certificate of an officer of the Company, dated as of the Closing
Date, acceptable in form to counsel for the Transferee, acting reasonably,
certifying that the warranties, representations, covenants and agreements of the
Company and the Transferors, respectively, contained in this Agreement are true
and correct in all respects and will be true and correct as of the Closing Date
as if made by the Company and the Transferors on the Closing Date;

(h)       the Company's Audited Financial Statements;

(i)       evidence of and confirmation in writing that each of the Escrow
Milestones has been satisfied;

(j)       an opinion of counsel to the Company and the Transferors, dated as at
the Closing Date, and addressed to the Transferee and its counsel, in form and
substance satisfactory to the Transferee's counsel, acting reasonably, and
including the following:

(i)       the due incorporation, existence and standing of each of the Company
and its qualification to carry on business;

(ii)      the registered capital of the Company;

(iii)     that all registered capital has been duly registered, is fully paid
and non-assessable;

(iv)      all necessary steps and proceedings have been taken in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated herein; and

(v)      that the Equity Interests have been duly registered in the name of the
Transferee in compliance with all applicable corporate and securities laws; and

(k)       all such other documents and instruments as the Transferee's counsel
may reasonably require.

Documents to be Delivered by the Transferee Prior to the Closing Date

5.4               Not later than five calendar days prior to the Closing Date,
and in addition to the documentation which is required by the agreements and
conditions precedent which are set forth hereinabove, the Transferee shall also
execute and deliver or cause to be delivered all such documents, resolutions and
instruments as are necessary, in the opinion of counsel for the Company and the
Transferors, acting reasonably, to issue to the order and to the direction of
the Transferors the balance of the Transfer Price Cash Payment and Shares free
and clear of all liens, charges and encumbrances, however, subject to the normal
U.S. resale provisions applicable thereto, and in particular including, but not
being limited to:



--------------------------------------------------------------------------------

          



- 25 -

 

(a)       a certified copy of an ordinary resolution of the shareholders of the
Transferee approving the terms and conditions of this Agreement and the
transactions contemplated hereby and thereby or, in the alternative,
shareholders of the Transferee holding over 50% of the issued shares of the
Transferee providing written consent resolutions evidencing their approval to
the terms and conditions of this Agreement and all of the transactions
contemplated thereunder together with certification of any required notice to
all shareholders of the Transferee of such written consent resolutions;

(b)       a certified copy of the resolutions of the directors of the Transferee
providing for the approval of all of the transactions contemplated hereby and
including, without limitation, each of the matters provided for in section "4.3"
hereinabove;

(c)       confirmation of the prior release of the Initial Shares from Escrow;

(d)       the final Transfer Price Cash Payment to the order and direction of
the Transferors;

(e)       share certificate(s), subject to the normal U.S. resale provisions
applicable thereto, representing the balance of the Transfer Price Share
Issuance Shares issued and registered to the order and to the direction of the
Transferors as notified by the Transferors to the Transferee prior to Closing in
accordance with sections 1.2 and 1.3 hereinabove;

(f)       all necessary consents and approvals (including, without limitation,
from all applicable Regulatory Authorities) in writing in relation to the
completion of the transactions contemplated herein;

(g)       a certificate of an officer of the Transferee, dated as of the Closing
Date, acceptable in form to counsel for the Company and the Transferors, acting
reasonably, certifying that the warranties, representations, covenants and
agreements of the Transferee contained in this Agreement are true and correct
and will be true and correct as of the Closing Date as if made by the Transferee
on the Closing Date;

(h)       the Valuation;

(i)       an opinion of counsel to the Transferee, dated as at the Closing Date,
and addressed to the Company, the Transferors and their counsel, in form and
substance satisfactory to the Company's and the Transferors' counsel, acting
reasonably, and including the following:

(i)       the due incorporation, existence and standing of the Transferee and
its qualification to carry on business;



--------------------------------------------------------------------------------

          



- 26 -

 

(ii)      the authorized and issued capital of the Transferee (relying on a
certificate of the registrar and transfer agent of the Transferee as to the
number and class of securities issued);

(iii)     all necessary steps and proceedings have been taken in connection with
the execution, delivery and performance of this Agreement and the transactions
contemplated herein; and

(iv)      the due issuance of the Shares as fully paid and non-assessable and
having been issued in accordance with an applicable registration and prospectus
exemption available under the Securities Act; and

(j)       all such other documents and instruments as the Company's and the
Transferors' counsel may reasonably require.



ARTICLE 6
DUE DILIGENCE AND NON-DISCLOSURE

Due Diligence

6.1               Each of the Parties shall forthwith conduct such further due
diligence examination of the other Parties as it deems appropriate.

Confidentiality

6.2               Each Party may in a reasonable manner carry out such
investigations and due diligence as to the other Parties, at all times subject
to the confidentiality provisions hereinbelow, as each Party deems necessary. In
that regard the Parties agree that each shall have full and complete access to
the Transferee's and the Company's books, records, financial statements and
other documents, articles of incorporation, by-laws, minutes of Board of
Directors' meetings and its committees, investment agreements, material
contracts and as well such other documents and materials as the Transferors or
the Transferee, or their respective counsel, may deem reasonable and necessary
to conduct an adequate due diligence investigation of each such Party, its
respective operations and financial condition prior to the Closing Date.

Non-disclosure

6.3               Subject to the provisions hereinbelow, the Parties, for
themselves, their officers, directors, shareholders, consultants, employees and
agents agree that they each will not disseminate or disclose, or knowingly
allow, permit or cause others to disseminate or disclose to third parties who
are not subject to express or implied covenants of confidentiality, without the
other Parties' express written consent, either: (i) the fact or existence of
this Agreement or discussions and/or negotiations between them involving, inter
alia, possible business transactions; (ii) the possible substance or content of
those discussions; (iii) the possible terms and conditions of any proposed
transaction; (iv) any statements or representations (whether verbal or written)
made by either Party in the course of or in connection with those discussions;
or (v) any written material generated by or on behalf of any Party and such
contacts, other than such disclosure as may be required under applicable
securities legislation or regulations, pursuant to any order of a Court or on a
"need to know" basis to each of the Parties respective professional advisors.



--------------------------------------------------------------------------------

          



- 27 -

 

Public Announcements

6.4               Notwithstanding the provisions of this Article, the Parties
agree to make such public announcements of this Agreement promptly upon its
execution in accordance with the requirements of applicable securities
legislation and regulations.



ARTICLE 7
ASSIGNMENT AND VARIATIONS

Assignment

7.1               Save and except as provided herein, no Party may sell, assign,
pledge or mortgage or otherwise encumber all or any part of its interest herein
without the prior written consent of all of the other Parties hereto.

Amendment

7.2               This Agreement and any provision thereof may only be amended
in writing and only by duly authorized signatories of each of the respective
Parties hereto.

Variation in the Terms of this Agreement Upon Review

7.3               It is hereby acknowledged and agreed by each of the Parties
hereto that where any variation in the terms and/or conditions of this Agreement
is reasonably required by any of the Regulatory Authorities as a condition of
their respective regulatory approval to any of the terms and conditions of this
Agreement, any such reasonable variation, having first been notified to all
Parties, will be deemed to be accepted by each of the Parties hereto and form
part of the terms and conditions of this Agreement. If any such Party, acting
reasonably, deems any such notified variation unreasonable, that Party may, in
its sole and absolute discretion, and within a period of not greater than 10
calendar days from its original notification and at its cost, make such further
applications or submissions to the relevant Regulatory Authority as it considers
necessary in order to seek an amendment to any such variation; provided,
however, that the final determination by any such Regulatory Authority to any
such application or submission by such objecting Party will be deemed binding
upon such Party who must then provide notification to all other Parties as
provided for hereinabove.



--------------------------------------------------------------------------------

          



- 28 -



ARTICLE 8
FORCE MAJEURE

Events

8.1               If any Party hereto is at any time prevented or delayed in
complying with any provisions of this Agreement by reason of strikes, walk-outs,
labour shortages, power shortages, fires, wars, acts of God, earthquakes,
storms, floods, explosions, accidents, protests or demonstrations by
environmental lobbyists or native rights groups, delays in transportation,
breakdown of machinery, inability to obtain necessary materials in the open
market, unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then the time limited for the performance by that Party of its
respective obligations hereunder shall be extended by a period of time equal in
length to the period of each such prevention or delay.

Notice

8.2               A Party shall, within seven calendar days, give notice to the
other Parties of each event of force majeure under section "8.1" hereinabove
and, upon cessation of such event, shall furnish the other Parties with notice
of that event together with particulars of the number of days by which the
obligations of that Party hereunder have been extended by virtue of such event
of force majeure and all preceding events of force majeure.



ARTICLE 9
ARBITRATION

Matters for Arbitration

9.1               The Parties agree that all questions or matters in dispute
with respect to this Agreement shall be submitted to arbitration pursuant to the
terms hereof.

Notice

9.2               It shall be a condition precedent to the right of any Party to
submit any matter to arbitration pursuant to the provisions hereof that any
Party intending to refer any matter to arbitration shall have given not less
than two calendar days' prior written notice of its intention to do so to the
other Parties together with particulars of the matter in dispute. On the
expiration of such two calendar days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided in section "9.3" hereinbelow.



--------------------------------------------------------------------------------

          



- 29 -

Appointments

9.3               The Party desiring arbitration shall appoint one arbitrator,
and shall notify the other Parties of such appointment, and the other Parties
shall, within ten calendar days after receiving such notice, appoint an
arbitrator, and the two arbitrators so named, before proceeding to act, shall,
within five calendar days of the appointment of the last appointed arbitrator,
unanimously agree on the appointment of a third arbitrator, to act with them and
be chairperson of the arbitration herein provided for. If the other Parties
shall fail to appoint an arbitrator within ten calendar days after receiving
notice of the appointment of the first arbitrator, and if the two arbitrators
appointed by the Parties shall be unable to agree on the appointment of the
chairperson, the chairperson shall be appointed under the provisions of the
British Columbia Commercial Arbitration Act (the "Arbitration Act"). Except as
specifically otherwise provided in this section, the arbitration herein provided
for shall be conducted in accordance with such Arbitration Act. The chairperson,
or in the case where only one arbitrator is appointed, the single arbitrator,
shall fix a time and place in Vancouver, British Columbia, Canada, for the
purpose of hearing the evidence and representations of the Parties, and the
single arbitrator, or the arbitrators, as the case may be, shall preside over
the arbitration and determine all questions of procedure not provided for under
such Arbitration Act or this section. After hearing any evidence and
representations that the Parties may submit, the single arbitrator, or the
arbitrators, as the case may be, shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The expense of the
arbitration shall be paid as specified in the award.

Award

9.4               The Parties agree that the award of a majority of the
arbitrators, or in the case of a single arbitrator, of such arbitrator, shall be
final and binding upon each of them.



ARTICLE 10
TERMINATION

Default

10.1             The Parties hereto agree that if any Party hereto is in default
with respect to any of the provisions of this Agreement (herein called the
"Defaulting Party"), the non-defaulting Party (herein called the "Non-Defaulting
Party") shall give notice to the Defaulting Party designating such default, and
within 14 calendar days after its receipt of such notice, the Defaulting Party
shall either:

(a)       cure such default, or commence proceedings to cure such default and
prosecute the same to completion without undue delay; or

(b)       give the Non-Defaulting Party notice that it denies that such default
has occurred and that it is submitting the question to arbitration as herein
provided.

Arbitration

10.2             If arbitration is sought, a Party shall not be deemed in
default until the matter shall have been determined finally by appropriate
arbitration under the provisions of Article 9 hereinabove.

Curing the Default

10.3             If:



--------------------------------------------------------------------------------

          



- 30 -

 

(a)       the default is not so cured or the Defaulting Party does not commence
or diligently proceed to cure the default;

(b)       arbitration is not so sought; or

(c)       the Defaulting Party is found in arbitration proceedings to be in
default, and fails to cure it within five calendar days after the rendering of
the arbitration award,

the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.

Termination

10.4             In addition to the foregoing it is hereby acknowledged and
agreed by the Parties hereto that this Agreement will be terminated in the event
that:

(a)       the entire Ratification is not received within 21 business days of the
due and completion execution of this Agreement by each of the Parties hereto;

(b)       the Valuation respecting the underlying Valuation Value of the Company
is lesser than the agreed upon and minimum Transfer Price Value for the original
Transfer Price as set forth in section 1.2 hereinabove and, consequent thereon,
the Parties are unable to agree in writing to the reduction in the number of
Shares forming the Transfer Price hereunder;

(c)       all necessary approvals from any Regulatory Authority having
jurisdiction over the transactions contemplated by this Agreement is not
obtained on or before November 30, 2006;

(d)       the Company does not attain each of the Escrow Milestones subject, at
all times, to the sole and absolute satisfaction of the Transferee, acting
reasonably, on or before June 30, 2007;

(e)       either of the Parties hereto has not either satisfied or waived each
of their respective conditions precedent prior to Closing in accordance with the
provisions of Article 4 hereinabove;

(f)       each of the conditions specified in section "4.3" hereinabove have not
been satisfied in the manner and within the time periods as specified therein;

(g)       either of the Parties hereto has failed to deliver or caused to be
delivered any of their respective documents required to be delivered by Article
5 and Article 6 hereinabove prior to the Closing Date in accordance with the
provisions of Article 5 and Article 6;

(h)       the final Closing has not occurred on or before August 31, 2007 in
accordance with section "5.2" hereinabove; or



--------------------------------------------------------------------------------

          



- 31 -

 

(i)       by agreement, in writing, of each of the Company, the Transferors and
the Transferee;

and in such event, unless waived by each Party hereto in advance and in writing,
this Agreement will be terminated and be of no further force and effect other
than the obligations under Article 6 hereinabove.



ARTICLE 11
NOTICE

Notice

11.1             Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a post office addressed to the Party
entitled to receive the same, or delivered to such Party, at the address for
such Party specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, or, if given
by registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, or 15 calendar days in
the case of an addressee with an address for service in a country other than a
country in which the Party giving the notice, demand or other communication
resides, except in the case of interruption of postal services for any reason
whatsoever, in which case the date of receipt shall be the date on which the
notice, demand or other communication is actually received by the addressee.

Change of Address

11.2             Either Party may at any time and from time to time notify the
other Parties in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.



ARTICLE 12
GENERAL PROVISIONS

Entire Agreement

12.1             This Agreement constitutes the entire agreement to date between
the Parties hereto and supersedes every previous agreement, communication,
expectation, negotiation, representation or understanding, whether oral or
written, express or implied, statutory or otherwise, between the Parties with
respect to the subject matter of this Agreement and, in particular, the
Agreement in Principle signed by or on behalf of the Parties on June 15, 2006.

Enurement

12.2             This Agreement will enure to the benefit of and will be binding
upon the Parties, their respective heirs, executors, administrators and assigns.



--------------------------------------------------------------------------------

          



- 32 -

 

Time of the Essence

12.3             Time will be of the essence of this Agreement.

Representation and Costs

12.4             It is hereby acknowledged by each of the Parties hereto that
Lang Michener LLP, Lawyers - Patent & Trade Mark Agents, acts solely for the
Transferee, and, correspondingly, that each of the Transferor and the Company
has been required by each of Lang Michener LLP and the Transferee to obtain
independent legal advice with respect to their respective reviews and execution
of this Agreement. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by Lang Michener LLP shall be at the cost of the Transferee.

Applicable Law

12.5             This Agreement will be governed by and construed and enforced
in accordance with the laws prevailing in the Province of British Columbia, the
federal laws of Canada applicable therein, and the applicable laws and
regulations of China.

Further Assurances

12.6             The Parties hereto hereby, jointly and severally, covenant and
agree to forthwith, upon request, execute and deliver, or cause to be executed
and delivered, such further and other deeds, documents, assurances and
instructions as may be required by the Parties hereto or their respective
counsel in order to carry out the true nature and intent of this Agreement.

Severability and Construction

12.7             Each Article, section, paragraph, term and provision of this
Agreement, and any portion thereof, shall be considered severable, and if, for
any reason, any portion of this Agreement is determined to be invalid, contrary
to or in conflict with any applicable present or future law, rule or regulation
in a final unappealable ruling issued by any court, agency or tribunal with
valid jurisdiction in a proceeding to any of the Parties hereto is a party, that
ruling shall not impair the operation of, or have any other effect upon, such
other portions of this Agreement as may remain otherwise intelligible (all of
which shall remain binding on the Parties and continue to be given full force
and agreement as of the date upon which the ruling becomes final).

Captions

12.8             The captions, section numbers and Article numbers appearing in
this Agreement are inserted for convenience of reference only and shall in no
way define, limit, construe or describe the scope or intent of this Agreement
nor in any way affect this Agreement.



--------------------------------------------------------------------------------

          



- 33 -

 

Currency

12.9             Unless otherwise stipulated, all references to money amounts
hereunder shall be in lawful money of the United States.

Counterparts

12.10           This Agreement may be signed by the Parties hereto in as many
counterparts as may be necessary, and via facsimile if necessary, each of which
so signed being deemed to be an original and such counterparts together
constituting one and the same instrument and, notwithstanding the date of
execution, being deemed to bear the effective execution date as set forth on the
front page of this Agreement.

No Partnership or Agency

12.11           The Parties have not created a partnership and nothing contained
in this Agreement shall in any manner whatsoever constitute any Party the
partner, agent or legal representative of any other Party, nor create any
fiduciary relationship between them for any purpose whatsoever. No Party shall
have any authority to act for, or to assume any obligations or responsibility on
behalf of, any other party except as may be, from time to time, agreed upon in
writing between the Parties or as otherwise expressly provided.

Consents and Waivers

12.12           No consent or waiver expressed or implied by either Party in
respect of any breach or default by the other in the performance by such other
of its obligations hereunder shall:

(a)       be valid unless it is in writing and stated to be a consent or waiver
pursuant to this section;

(b)       be relied upon as a consent to or waiver of any other breach or
default of the same or any other obligation;

(c)       constitute a general waiver under this Agreement; or

(d)       eliminate or modify the need for a specific consent or waiver pursuant
to this section in any other or subsequent instance.

Language

12.13           This Agreement is drawn up in both the English and Chinese
languages, and both versions shall have equal force and effect.

Effectiveness

12.14           This Agreement will become effective upon approval by the
Regulatory Authorities (in particular, the Chinese government).



--------------------------------------------------------------------------------

          



- 34 -

 

IN WITNESS WHEREOF

this Agreement has been executed by the Parties as of the day and year first
above written.



[image39.gif]



--------------------------------------------------------------------------------

 



SCHEDULE "A"

Company Disclosure Schedule


Registered capital, paid up capital and shareholders' loans as of August 8,
2006:





Transferors


Registered
Capital



Paid Up Capital


Shareholder's Loans

Percentage of Registered Capital

Chimex HongKong Incorporated Limited

U.S. $710,000

U.S. $710,000

Nil

48.3%

Vascore Scientific Co., Ltd.

U.S. $760,000

U.S.$760,000

U.S. $750,000

51.7%

Totals:

U.S. $1,470,000

U.S. $1,470,000

U.S. $750,000

100%

               See the balance of the Company Disclosure Schedule provided
herewith.



--------------------------------------------------------------------------------



SCHEDULE "B"

Transferee Disclosure Schedule


See the Transferee Disclosure Schedule provided herewith.